DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 3-10, in the reply filed on 30 November 2021 is acknowledged.  The traversal is on the grounds that the claims as amended share a common technical feature that make a contribution over the prior art.  This is not found persuasive because even with the claim amendments the common technical feature of the system of claim 1 does not make a contribution over the prior art, particularly in terms of the apparatus limitations of the claim, in view of, for example, US 2014/0131217 to Buschmann, teaching a pressure electrolysis cell, an anolyte outlet, a catholyte inlet, a catholyte outlet and a gas chamber outlet capable of delivering any number of gaseous compounds or elements, wherein the catholyte exit stream passes through a pressure monitor (considered to be a first part of a throttle device) and then to a gas liquid separator (See Figure 2).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: EK, 11, 12, 13, 14, 15, 110, 112, 140 (See Figure 1), 21, 210 and KP (See Figure 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, the claim recites the limitation that the method comprising uses the system of claim 1, which comprises “a pressure electrolysis cell”.  However, at line 3, the claim then further recites “a pressure electrolysis cell”.  Therefore, it is unclear as to if these limitations are intended to refer to the same feature or to separate features.  However, for the purpose of Examination the former has been interpreted.  

Allowable Subject Matter
Claims 3-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowance of the claims is the inclusion of a method of operating a pressure electrolysis cell wherein the cell comprises three outlet streams, an anolyte stream comprising a gas laden anolyte, a gas product stream comprising carbon monoxide or syngas and a catholyte stream comprising a gas component and a liquid component wherein the catholyte stream is sent to a throttle and then to a phase separator wherein the gas component is released from the liquid component via reducing pressure on the combined stream.  
Buschmann (US 2014/0131217) teaches a pressure electrolysis cell with three outlet streams capable of producing carbon monoxide; however, Buschmann teaches that the product stream comprising the carbon monoxide would exit with the catholyte stream as a result of the pressures applied under operation.
Kanan (US 2014/0291163) teaches an electrolysis cell with three outlet streams wherein the gas product stream comprises carbon monoxide; however, Kanan fails to further teach that under operation the exiting catholyte would contain any significant amount of gas and thus fails to teach the formation of a catholyte stream comprising a gas component and a liquid component wherein the catholyte stream is sent to a throttle and then to a phase separator wherein the gas component is released from the liquid component via reducing pressure on the combined stream.  
The present claims appear to be directed to a combination of operating processes of Buschmann and Kanan wherein gaseous reactions are occurring in the gas compartment (as in Kanan) and carbon dioxide is flowing into the catholyte compartment (as in Buschmann) and wherein the method is .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794